In a proceeding for an accounting, Nabil N. Ghaly and Mimi B. Ghaly appeal, as limited by their brief, from stated portions of an order of the Surrogate’s Court, Suffolk County (Prudenti, S.), dated December 6, 1996, which, inter alia, denied that branch of their motion which was for summary judgment dismissing the first and second cross petitions insofar as asserted by Karouzin Mardiros.
Ordered that the order is affirmed insofar as appealed from, with costs payable by the appellants personally.
It is well settled that a party moving for summary judgment must make a prima facie showing of entitlement to judgment as a matter of law, offering sufficient evidence to demonstrate the absence of any material issues of fact (see, Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853; Zuckerman v New York City, 49 NY2d 557, 562). Here, as triable issues of fact exist, summary judgment was properly denied. O’Brien, J. P., Joy, Goldstein and Luciano, JJ., concur.